      Case 1:19-cr-00463-DLC Document 29 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -        X
                                           :
UNITED STATES OF AMERICA                   :
                                           :   UNSEALING ORDER
               - v. –                      :
                                           :   S2 19 Cr. 463 (DLC)
EMILIANO BOMBA, et al.                     :
                                           :
               Defendants.                 :
                                           :
- - - - - - - - - - - - - - - - - -        X

          Upon application of the United States of America, by

and through Assistant United States Attorneys Stephanie Lake,

Sheb Swett, and Aline Flodr;

          It is found that the Indictment S2 19 Cr. 463 (DLC) is

currently sealed and the United States Attorney’s Office has

applied to have that Indictment unsealed, it is therefore

          ORDERED that Indictment S2 19 Cr. 463 (DLC) be and

hereby is unsealed.

SO ORDERED.

Dated: New York, New York
       July 10, 2020
                               ___________________________________
                               HONORABLE DENISE L. COTE
                               UNITED STATES DISTRICT JUDGE
                               SOUTHERN DISTRICT OF NEW YORK
